FILED
                              NOT FOR PUBLICATION                           JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ALFREDO MORALES-GUTIERREZ,                       No. 07-71984

               Petitioner,                        Agency No. A096-345-406

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Alfredo Morales-Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial

evidence the agency’s continuous physical presence determination. Lopez-

Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004). We deny the petition

for review.

       Substantial evidence supports the agency’s conclusion that

Morales-Gutierrez did not meet his burden of establishing continuous physical

presence, see 8 U.S.C. § 1229b(b)(1)(A), because his testimony was internally

inconsistent and was inconsistent with his witness’ testimony about Morales-

Gutierrez’s entry date, addresses, and employment for the requisite time period.

Cf. Vera-Villegas v. INS, 330 F.3d 1222, 1231-34 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




LR/Research                              2                                     07-71984